Citation Nr: 0307747	
Decision Date: 04/23/03    Archive Date: 04/30/03

DOCKET NO.  98-05 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired neuropsychiatric disorder.  


REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, 
Inc.


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel




INTRODUCTION

The veteran had a period of active duty for training from 
January to April 1977 and served on active duty from May to 
July 1977.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a September 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.  In that rating decision, the RO determined 
that new and material evidence had not been submitted to 
reopen a claim of entitlement to service connection for an 
acquired neuropsychiatric disorder.  The veteran's 
disagreement with that decision led to this appeal.  During 
the course of the appeal, the veteran has at various times 
resided in Oregon and California, and the case was most 
recently sent to the Board from the RO in Oakland, 
California.  


REMAND

Review of the record shows that the veteran has been 
scheduled for a hearing before the Board on multiple 
occasions, but that no such hearing has yet occurred.  The 
reasons have included notices having been sent to an 
incorrect address and the veteran's inability to attend for 
health reasons.  Most recently, in a letter dated in July 
2002, the RO in Oakland, California, notified the veteran 
that it had made an appointment for him to personally appear 
for a hearing before a traveling member of the Board on 
September 9, 2002.  The veteran did not report for that 
hearing.  

In a letter dated October 27, 2002, and received at the Board 
in November 2002, the veteran stated that he was unable to 
attend the September 2002 hearing because of a death in his 
family.  In his October 2002 letter, the veteran reported a 
change of address, having returned to Oregon.  In a letter 
dated in February 2003, the Board notified the veteran that 
his October 2002 letter failed to comply with the regulation 
that required that a motion for a new hearing must be 
submitted no more than 15 days following the original hearing 
date.  The Board explained to the veteran that he must file a 
motion explaining why he did not submit his request in a 
timely manner.  In March 2003, the veteran filed his motion 
explaining his inability to file a timely 


motion for a new hearing.  In an April 2003 ruling, the Board 
found that the veteran had shown good cause for failing to 
appear for the scheduled hearing and for failing to provide a 
timely request for a new hearing date.  

In view of the foregoing, the Board will remand the case so 
that a hearing before a member of the Board may be scheduled.  
The veteran should be notified of the procedures and 
deadlines that apply to him if he is unable to report for a 
scheduled hearing and wants it rescheduled.  His adherence to 
regulatory requirements will facilitate timely processing of 
his appeal.  

Accordingly, the case is remanded to the RO in Oakland, 
California, for the following actions:

1.  The Oakland, California, RO should 
arrange for transfer of the case to the 
Portland, Oregon, RO, as the veteran 
indicated he has moved to Oregon.  
Thereafter, the veteran should be 
scheduled for a hearing before a member 
of the Board in accordance with 
applicable laws and regulations.  

2.  The RO should specifically advise the 
veteran of the provisions of 38 C.F.R. 
§ 20.704 pertaining to scheduling of 
hearings to be conducted at field 
facilities, particularly those aspects of 
the regulation related to requests for 
changes in hearing dates and failure to 
appear.  In particular:  

?	The veteran should be advised that 
requests for a change in a hearing 
date may be made at any time up to 
two weeks prior to the scheduled 
date of the hearing if good cause is 
shown.  Such requests must be in 
writing, must explain why a new 
hearing date is necessary, and must 
be filed with the office of the VA 
official who signed the notice of 
the original hearing date.  

?	The veteran should also be advised 
that if he fails to appear for a 
scheduled hearing, a motion for a 
new hearing must be filed within 15 
days of the originally scheduled 
hearing.  That motion must show 
there was good cause for his failure 
to appear at the hearing and must 
also show that the cause for his 
failure to appear arose under such 
circumstances that a timely request 
for postponement could not have been 
submitted prior to the scheduled 
hearing date.  Such motions must be 
filed with:  Director, Management 
and Administration (01E), Board of 
Veterans' Appeals, 810 Vermont 
Avenue, N.W., Washington, D.C., 
20420.  

Thereafter, the case should be retuned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




